DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 10 May 2022.
Claims 1, 4-10, 12, 14-17 and 20 are still pending; Claims 2, 3, 11, 13, 18 and 19 have been cancelled; Claims 1, 4, 6-8, 10, 12, 14-17 and 20 have been amended; Claims 21-26 have been newly added.
The amended claim set overcomes the previous 35 USC 112 rejections.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

Allowable Subject Matter
Claims 1, 4, 6-8, 10, 12, 14-17 and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance: after an updated search of the prior art, the Examiner has been unable to find any prior art references which would render the subject matter of the independent claims unpatentable.  Specifically, it appears that the applicant’s unique use of a reinforcement having first and second portions with energy absorbing walls located in them, the first and second portion having differing heights from a base wall, wherein an activatable material is located in and around the second portion, in conjunction with the remaining limitations, is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612